The following is an examiner’s statement of reasons for allowance: 
None of the references of record teaches or suggests the claimed organic light emitting display including the plurality of spacers are discontinuously arranged in a region between the pixel areas, and the auxiliary wire is disposed between some adjacent pixel electrodes from among the plurality of pixel electrodes as recited in claims 1 and 10; or the auxiliary wire is serpentine and extends between the pixel electrodes, and the plurality of pixel electrodes is comprised of at least two kinks of pixel electrodes in size as recited in claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H NGUYEN whose telephone number is (571)272-1694.  The examiner can normally be reached on 5:30-3:30 M-Th.
 




Signed:

/TUAN H NGUYEN/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        
Conferees:

/Minh Nguyen/			
Primary Examiner			
CRU, AU 3991			

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991